       Case 1:18-cv-00214-JJM-PAS Document 54-3 Filed 11/08/19 Page 1 of 3 PageID #: 407


Berk, Zachary W.

From:                            John Ennis <jbelaw75@gmail.com>
Sent:                            Thursday, February 21, 2019 12:15 PM
To:                              Bodurtha, Samuel C.
Cc:                              Berk, Zachary W.; Jusczyk, Michael E (MJusczyk@seyfarth.com); Tieger, Ethan Z.
Subject:                         Re: FW: Activity in Case 1:18-cv-00214-JJM-PAS Fitch et al v. Federal Housing Finance
                                 Agency et al Order on Motion for Extension of Time


**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.


I will have it filed this week

John Ennis

On Thu, Feb 21, 2019 at 12:14 PM Bodurtha, Samuel C. <sbodurtha@hinshawlaw.com> wrote:

 Hi John:
 Will you let me know what’s going on with this case?

 Thanks,

 Sam




 Samuel C. Bodurtha
 Hinshaw & Culbertson LLP
 53 State Street, 27th Floor, Boston, MA 02109
 Tel: 617-213-7039 | Fax: 617-249-0245




 56 Exchange Terrace, Suite 5, Providence, RI 02903

 Tel: 401-751-0842 | Fax: 401-751-0072
 SBodurtha@hinshawlaw.com | hinshawlaw.com




                                                           1
    Case 1:18-cv-00214-JJM-PAS Document 54-3 Filed 11/08/19 Page 2 of 3 PageID #: 408

From: cmecf@rid.uscourts.gov [mailto:cmecf@rid.uscourts.gov]
Sent: Thursday, January 31, 2019 11:47 AM
To: cmecfnef@rid.uscourts.gov
Subject: Activity in Case 1:18-cv-00214-JJM-PAS Fitch et al v. Federal Housing Finance Agency et al Order on Motion
for Extension of Time




*** External email ***

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access
fees apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                                U.S. District Court

                                             District of Rhode Island

Notice of Electronic Filing


The following transaction was entered on 1/31/2019 at 11:46 AM EST and filed on 1/31/2019

Case Name:       Fitch et al v. Federal Housing Finance Agency et al
Case Number:     1:18-cv-00214-JJM-PAS
Filer:
Document Number: No document attached

Docket Text:
TEXT ORDER granting [41] Motion for Extension of Time to 2/4/19 to file an amended
complaint - So Ordered by District Judge John J. McConnell, Jr. on 1/31/2019. (Barletta,
Barbara)


1:18-cv-00214-JJM-PAS Notice has been electronically mailed to:

Ethan Z. Tieger     etieger@hinshawlaw.com, mtervo@hinshawlaw.com

John B. Ennis     Jbelaw75@gmail.com, jbennisattorney@aol.com, lisajbelaw@aol.com

Michael E. Jusczyk     mjusczyk@seyfarth.com, BOSdocket@seyfarth.com, lirusso@seyfarth.com

Samuel C. Bodurtha      sbodurtha@hinshawlaw.com, mambers@hinshawlaw.com

Thomas J. Walsh      twalsh@harmonlaw.com

                                                          2
    Case 1:18-cv-00214-JJM-PAS Document 54-3 Filed 11/08/19 Page 3 of 3 PageID #: 409
Zachary W. Berk     zachary.berk@saul.com, patricia.holden@saul.com

1:18-cv-00214-JJM-PAS Notice has been delivered by other means to:




Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected to be governed
by the Illinois Uniform Partnership Act (1997).

The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this
message. This communication is intended to be and to remain confidential and may be subject to applicable
attorney/client and/or work product privileges. If you are not the intended recipient of this message, or if this
message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete
this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if
you are not the intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.




                                                       3
